TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-14-00074-CV



                                        L. J. G., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


              FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
             NO. 12-15436, HONORABLE BENTON ESKEW, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellant L.J.G. filed a notice of appeal from the trial court’s order terminating her

parental rights to her three children. Appointed counsel for L.J.G., Luis Cuellar, has now filed a

motion to voluntarily dismiss the appeal, representing that his client “no longer desires to prosecute

her appeal.” See Tex. R. App. P. 42.1(a)(1). The Department, through its lead counsel on appeal,

has filed a response, indicating that it has no objection to the motion. We grant the motion and

dismiss the appeal. See id.



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Dismissed on Appellant’s Motion

Filed: April 11, 2014